DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The references cited in the information disclosure statement (IDS) submitted on 24 May 2021, have been considered.

Drawings
	The drawings received on 24 May 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 8,480,222).
With respect to claim 1, Nishikawa discloses liquid discharging head comprising: 
a plurality of supply manifolds (Fig. 3A, array of element 212) which is configured to receive a liquid to be discharged from a plurality of nozzles (Fig. 3A, element 212), and which is arranged side by side with each other (Column 8, lines 36-57); 
a supply integration channel (Fig. 3A, element 211) which extends linearly along an arrangement direction (Fig. 3A, element V) crossing a longitudinal direction (Fig. 3A, element W) of the plurality of supply manifolds, and which is configured to supply the liquid to each of the plurality of supply manifolds (Column 8, lines 36-57) ; 
a plurality of return manifolds (Fig. 3A, array of element 214) which extends in the longitudinal direction of the plurality of supply manifolds, and which is configured to receive the liquid not having been discharged from the plurality of nozzles (Column 8, lines 36-57); and 
a return integration channel (Fig. 3A, element 215) which extends linearly along the arrangement direction, and which is configured to receive the liquid from each of the plurality of return manifolds (Column 8, lines 36-57), 
wherein the supply integration channel (Fig. 3A, element 211) has a supply port arranged (Fig. 1, element 150), apart from (Fig. 1, Z-direction) each of the plurality of supply manifolds (Fig. 1, i.e. within element 130), at an upper side of the supply integration channel (Fig. 1, i.e. above element 130), the supply port being configured to supply the liquid to the supply integration channel via the supply port (Column 8, lines 36-57), and at least a part of the supply port being overlapped, in a plan view (Fig. 1, Z-direction), with a pressure chamber-arranging area (Fig. 1, i.e. above element 130 which contain the pressure chambers) as an area in which each of a plurality of pressure chambers (Fig. 4, element 222) communicating with each of the plurality of nozzles (Fig. 4, element 180) is arranged; and 
the return integration channel (Fig. 3A, element 215) has a return port arranged (Fig. 1, element 160), apart from (Fig. 1, Z-direction) each of the plurality of return manifolds (Fig. 1, i.e. within element 130), at an upper side of the return integration channel (Fig. 1, i.e. above element 130), the return port being configured to drain the liquid from the return integration channel via the return port (Column 8, lines 36-57), and at least a part of the return port being overlapped, in the plan view (Fig. 1, Z-direction), with the pressure chamber-arranging area (Fig. 1, i.e. above element 130 which contain the pressure chambers).
The examiner notes to applicant that the limitations concerning how each of the elements are “arranged” and “apart from” are broad in scope and would have been obvious to one of ordinary skill in the art in view of Nishikawa as applied above.
With respect to claim 2, Nishikawa discloses the supply port (Fig. 1, element 150) is arranged at a center (Fig. 1, i.e. substantially near the top center of casing 110) in a longitudinal direction (Fig. 1, i.e. the diameter of element 150; Fig. 3A, elements W, Y, α) of the supply integration channel (Fig. 3A, element 211), and the return port (Fig. 1, element 160) is arranged at a center (Fig. 1, i.e. substantially near the top center of casing 110) in a longitudinal direction (Fig. 1, i.e. the diameter of element 160; Fig. 3A, elements W, Y, α) of the return integration channel (Fig. 3A, element 215).
With respect to claim 3, Nishikawa discloses the supply port (Fig. 1, element 150) is arranged at one end (Fig. 1, i.e. above element 130 in the Z-direction) in a longitudinal direction (Fig. 1, i.e. the diameter of element 150; Fig. 3A, elements W, Y, α) of the supply integration channel (Fig. 3A, element 211), and the return port (Fig. 1, element 160) is arranged at one end (Fig. 1, i.e. above element 130 in the Z-direction) in a longitudinal direction (Fig. 1, i.e. the diameter of element 160; Fig. 3A, elements W, Y, α) of the return integration channel (Fig. 3A, element 215), the one end of the return integration channel being positioned, in the arrangement direction (Fig. 3A, elements V, X, γ) along the longitudinal directions of the supply and return integration channels, at a side opposite to a side at which the one end of the supply integration channel is positioned (Figs. 1 and 3).
With respect to claim 7, Nishikawa discloses the supply port (Fig. 1, element 150) and the return port (Fig. 1, element 160) are separated from each other in the arrangement direction (Fig. 3A, element V).
With respect to claim 8, Nishikawa discloses a first bypass channel (Fig. 13, element 410) communicating a first end of the supply integration channel (Fig. 13, element 211) and a first end of the return integration channel (Fig. 3A, element 215); and a second bypass channel (Fig. 13, another one of element 410) communicating a second end (down element 211 in the arrangement direction - see Fig. 3A, element V) of the supply integration channel and a second end of the return integration channel (down element 215 in the arrangement direction - see Fig. 3A, element V).
With respect to claim 9, Nishikawa discloses the supply integration channel (Fig. 3A, element 211) extends in a head longitudinal direction (Fig. 3A, element Y) crossing the arrangement direction (Fig. 3A, element V), and the supply port (Fig. 1, element 150) is arranged so as to overlap, in the plan view (Fig. 1, Z-direction), with the pressure chamber-arranging area (Fig. 1, i.e. above element 130 which contain the pressure chambers) extending in the head longitudinal direction; and the return integration channel (Fig. 3A, element 211) extends in the head longitudinal direction, and the return port (Fig. 1, element 160) is arranged so as to overlap, in the plan view (Fig. 1, Z-direction), with the pressure chamber- arranging area (Fig. 1, i.e. above element 130 which contain the pressure chambers) extending in the head longitudinal direction.



Allowable Subject Matter
1. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 4 is that applicant’s claimed invention includes a liquid discharge head further having a connecting channel connecting the supply integration channel and one supply manifold of the plurality of supply manifolds, the connecting channel having a connecting channel-inlet which is an opening arranged at a lower side of the supply integration channel, and the supply port is separated from the connection channel-inlet, in the plan view.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 5 and 6 are objected to for being dependent upon claim 4.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/04/2022